DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The amendments to the specification regarding the title received on October 15, 2020.  These amendments to the title are accepted.
Allowable Subject Matter
3.	Claims 1, 5, and 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Kim et al. (U.S. Patent Application Publication # 2019/0268924 A1) teach “a method and apparatus for transmitting/receiving uplink signals.” (Fig.11; Paragraph [0001]), in view of Sun et al. (CN # 102548006 A) teach a “radio network controller RNC divides the HSDPA resource pool in the system into two parts in advance …” (Fig.1 @ 101; Paragraph [0015]), and Wang et al. (“Comparison Study of Non-Orthogonal Multiple Access Schemes for 5G”, 06 August 2015), teach “PDMA uses nonorthogonal patterns which are designed to maximize the diversity and minimize the overlaps of multiple users.”(Section II.C, pages 3-4), fail to disclose: “…, wherein at least parts of respective PDMA resources in the at least two groups of PDMA resource pools are different from each other, and the at least two groups of PDMA resource pools are differentiated from each other through a PDMA. resource pool threshold value; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-4 are also allowed by virtue of their dependency on claim 1.
Regarding claim 5, the best prior art found during the examination of the present, Kim et al. (U.S. Patent Application Publication # 2019/0268924 A1) teach “a method and apparatus for transmitting/receiving uplink signals.” (Fig.11; Paragraph [0001]), in view of Chih-Lin et al. (“New Paradigm of 5G Wireless Internet”, March 2016) teach “Software-defined air interface (SDAI) is presented under a unified framework, in which the frame structure, waveform, multiple access, duplex mode, and antenna configuration can be adaptively configured.”(Abstract, page 474), and Wang et al. (“Comparison Study of Non-Orthogonal Multiple Access Schemes for 5G”, 06 August 2015), teach “PDMA uses nonorthogonal patterns which are designed to maximize the diversity and minimize the overlaps of multiple users.”(Section II.C, pages 3-4), fail to disclose: “…, wherein at least parts of respective PDMA resources in the at least two groups of PDMA resource pools are different from each other, and the at least two groups of PDMA resource pools are differentiated from each other through a PDMA. resource pool threshold value; … selecting, by the UE,  the PDMA resource pool from the at least two groups of PDMA resource pools in accordance with the measurement value and the PDMA resource pool threshold value.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 6-7 and 13-15 are also allowed by virtue of their dependency on claim 5.
Regarding claim 9, the best prior art found during the examination of the present, Kim et al. (U.S. Patent Application Publication # 2019/0268924 A1) teach “a method and apparatus for transmitting/receiving uplink signals.” (Fig.11; Paragraph [0001]), in view of Sun et al. (CN # 102548006 A) teach a “radio network controller RNC divides the HSDPA resource pool in the system into two parts in advance …” (Fig.1 @ 101; Paragraph [0015]), and Wang et al. (“Comparison Study of Non-Orthogonal Multiple Access Schemes for 5G”, 06 August 2015), teach “PDMA uses nonorthogonal patterns which are designed to maximize the diversity and minimize the overlaps of multiple users.”(Section II.C, pages 3-4), fail to disclose: “…, wherein at least parts of respective MAPDMA resources in the at least two groups of MAPDMA resource pools are different from each other, and the at least two groups of PDMA resource pools are differentiated from each other through a PDMA. resource pool threshold value; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 10-12 are also allowed by virtue of their dependency on claim 9.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Chen et al. (“Pattern Division Multiple Access—A Novel Nonorthogonal Multiple Access for Fifth-Generation Radio Networks”, July 29 2016), teach “The PDMA pattern defines the mapping of transmitted data to a resource group that can consist of time, frequency, and spatial resources or any combination of these resources. The pattern is introduced to differentiate signals of users sharing the same resources, and the pattern is designed with disparate diversity order and sparsity so that PDMA can take the advantage of the joint design of transmitter and receiver to improve system performance while maintaining detection complexity to a reasonable level.”(Abstract, page 1)
Dai et al. (“Non-Orthogonal Multiple Access for 5G: Solutions, Challenges, Opportunities, and Future Research Trends”, 06 August 2015), teach “Pattern-division multiple access (PDMA) is a NOMA scheme that can be realized in several domains. At the transmitter, PDMA uses non-orthogonal patterns, ”(page 78)
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
January 11, 2021